DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 07/14/2020
Application claims a FP date of 07/18/2019
Claims 1 and 10 are independent
Claims 1-11 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites “wherein the wavelength acquirer does not the wavelength of the imaging light”.  Appropriate correction is required.  For purpose of examination, Examiner has assumed the Claim 4 to recite as “wherein the wavelength acquirer does not acquire the wavelength of the imaging light”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kamba (U.S. Patent Publication Number 2017/0264812 A1).

Regarding Claims 1, 10 and 11 Kamba discloses an image pickup apparatus (Fig 1 – illustrates an image capturing apparatus) comprising: 
an image sensor (Fig 1 – image sensor 6) configured to photoelectrically convert an object image formed by an image pickup optical system including a zoom lens (Fig 1- zoom lens (magnification varying lens) 1) and a focus lens (Fig 1 – focus lens 2); 
(Fig 1- cam locus data 10,) configured to store focus data indicating an in-focus position of the focus lens according to an object distance (¶0022; focus data storage unit receives focus/zoom positions data from the controller 12) and a position of the zoom lens (¶0022; cam data storage unit serves as a storage unit to store the locus data representing the change of the in-focus position of the focus lens that depends on the object distance and the zoom lens position); and 
a wavelength acquirer configured to acquire a wavelength of imaging light incident on the image sensor (Fig 1 – Band Pass Filter 4; ¶0035), wherein the focus data includes data for visible light and data according to a wavelength of infrared light, and wherein the wavelength acquirer acquires includes the wavelength of the imaging light using the focus data, the object distance, the position of the zoom lens, and a position of the focus lens when the image pickup optical system is in focus in a state where the visible light and the infrared light can enter the image sensor (In ¶0035 and in the flowchart of Fig 4 Kamba discloses the calculation/correction of the focus value based on correction corresponding to wavelength (S407) and correction corresponding to the light source (S410) and ).

Regarding Claim 2, Kamba discloses wherein where a data in-focus position represents the in-focus position of the focus lens in the focus data, and an actual in-focus position represents the position of the focus lens in the image pickup optical system that is in focus (¶0024; Kamba discloses that the “supposed” in-focus position is the position of the focus lens at a predetermined object distance and is stored in the table value; and the “actual in-focus” position is the position at the infinity object distance), the wavelength acquirer acquires, as the wavelength of the imaging light, a wavelength that corresponds to one of the focus data in which the data in-focus position of the zoom lens when the image pickup optical system is in focus coincides with the actual in-focus position (This is disclosed by Kamba in ¶0034 where Kamba discloses that position and aberration of the focus lens from the use of the IRCF according to the wavelength range of the BPF 4.  That is, depending on the wavelength range of the light in the incident light that transmits the BPF, the zoom tracking controller 12 added the different amounts of the position of the focus lens to the corrected value.).

Regarding Claim 4, Kamba discloses wherein the wavelength acquirer does not  acquire the wavelength of the imaging light, at least one of when an aperture stop in the image pickup optical system has a predetermined minimum aperture state, when a gain of the image sensor is higher than a predetermined gain, when a shutter speed is lower than a predetermined speed, and when a luminance of the object is located outside a predetermined luminance range (In Fig 4 – step S406 and in ¶0035 Kamba discloses about the situation when the BPF is not inserted.  This situation (step S408) has been interpreted as the “not acquiring the wavelength of the imaging light”.).

Regarding Claim 5, Kamba discloses further comprising a controller (Fig 1, 5 – zoom tracking controller 12, focus driver 15) configured to control moving the focus lens (In Fig 4 – step S406 and in ¶0029 Kamba discloses that the zoom tracking controller 12 acquires the cam locus data from the locus data storage unit 10; the focus driver 15 drives the focus lens based on the signals from the tracking controller 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamba (U.S. Patent Publication Number 2017/0264812 A1) in view of Nakamura (U.S. Patent Publication Number 2017/0111562 A1).

Regarding Claim 6, Kamba discloses further comprising: a filter configured to prevent infrared light from passing the filter or allow only partial wavelength light of the infrared light to pass the filter (Fig 1 – BPF 4 and IRCF (infrared filter)); (In Fig 4 – step S406 and in ¶0035 Kamba discloses about the situation when the BPF is not inserted.  This situation (step S408) has been interpreted as the “not acquiring the wavelength of the imaging light”.).
Kamba discloses the infrared filter, but fails to clearly disclose a filter driver configured to insert the filter in and remove the filter from an image pickup optical path toward the image sensor; and a controller configured to control the filter driver according to the wavelength of the imaging light acquired by the wavelength acquirer
Instead, in a similar endeavor Nakamura discloses a filter driver configured to insert the filter in and remove the filter from an image pickup optical path toward the image sensor (In Fig 1 – optical filter 2 and drive unit 8 and in ¶0050 Nakamura teaches that the optical filter 2 which has an infrared cut filter 21 and a dummy glass 22 can be driven in such a manner such that the infrared cut filter 21 is inserted between the lens and imaging unit 3 or such that the dummy glass 22 is inserted); and a controller configured to control the filter driver according to the wavelength of the imaging light acquired by the wavelength acquirer (This is taught by the controller 7 which controls the drive unit 8.  The controller 71 in the controller 7 controls the projecting portions so as to selectively project infrared lights with respective wavelengths.). 
Kamba and Nakamura are combinable because both are imaging devices using infrared filters.    
Nakamura in the imaging device disclosed by Kamba. 
The suggestion/motivation for doing so would have been to “obtain information of each of R, G and B by using the sensitivities in the oval region” as disclosed by Nakamura in ¶0057.
Therefore, it would have been obvious to combine Kamba and Nakamura to obtain the invention as specified in claim 6.

Regarding Claim 8, Kamba in view of Nakamura discloses wherein the wavelength acquirer is configured to set through a user (Nakamura: In Fig 23 and in ¶0201 teaches that a user may control the imaging device) at least one of a wavelength range and a timing for acquiring the wavelength of the imaging light and the object distance of the focus data used to acquire the wavelength of the imaging light (Kamba: The day/night mode setting determines the wavelength and if the BPF is inserted or not; Nakamura: In Fig 23 and in ¶0201 further teaches that a user may control the mode switching unit 72 and the controller 71.).

Regarding Claim 9, Kamba in view of Nakamura discloses configured to set through a user (Nakamura: In Fig 23 and in ¶0201 teaches that a user may control the imaging device) at least one of a wavelength range and a timing for acquiring the wavelength of the imaging light and the object distance of the focus data used to (Nakamura: In Fig 23 and in ¶0201 further teaches that a user may control the mode switching unit 72 and the controller 71.  He also teaches that the operation could be controlled via a remote control. In the Summary of his disclosure, Nakamura teaches that a period and timing in which the imaging unit is exposed and where the first-third infrared lights are projected are determined by use of a function of an electronic shutter in the imaging unit.).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/             Primary Examiner, Art Unit 2698